IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20726
                         Conference Calendar



INNOCENT OGUAGHA,

                                          Plaintiff-Appellant,

versus

RICHARD CRAVENER, Immigration and
Naturalization Service, District
Director,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-3944
                       - - - - - - - - - -
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Innocent Oguagha appeals from the district court’s denial of

his postjudgment motion to amend his 42 U.S.C. § 1983 complaint

by adding a defendant.   On March 1, 2000, this court dismissed as

frivolous Oguagha’s appeal from the district court’s dismissal of

his 42 U.S.C. § 1983 complaint for failure to exhaust his

administrative remedies.    Oguagha v. Cravener, No. 99-20687 (5th

Cir. Mar. 1, 2000).   Because of this court’s dismissal of

Oguagha’s complaint as frivolous, there was no pending complaint

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20726
                                 -2-

to which Oguagha could add a defendant at the time of the

district court’s denial of the motion.     Accordingly, the district

court did not abuse its discretion by denying Oguagha’s request.

See Briddle v. Scott, 63 F.3d 364, 379 (5th Cir. 1995).

Oguagha’s appeal from the district court’s ruling is without

merit and is thus frivolous.   His appeal is DISMISSED on this

basis.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983);

5th Cir. R. 42.2.   Oguagha’s pending motions in this court are

DENIED.

     While Oguagha’s appeal was pending in this court, the

appellee, who was not served below, filed a motion to make an

appearance in the case along with a motion to dismiss Oguagha’s

appeal as frivolous.   These motions are DENIED as moot.